DETAILED ACTION
This office action is in response to communication filed on February 2, 2022.

Response to Amendment
Amendments filed on February 2, 2022 have been entered.
Claims 1, 5-6, 10, 16-17 have been amended.
Claims 3 and 15 remain cancelled.
Claims 4 and 18 have been cancelled.
Claims 1-2, 5-14, 16-17 and 19-20 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 11), filed on 02/02/2022, with respect to the objections to claims 1, 5, 10 and 17 have been fully considered. In view of the amendments, the objections have been withdrawn. 

Applicant’s arguments, see Remarks (p. 11-12), filed on 09/24/2021, with respect to the rejections of claims 1-2, 7-8, 10-14, 16-17 and 19-20 under 35 U.S.C. 103 have been fully considered. In view of the amendments, the rejections have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Susan Morse (Reg. No. 35292), applicant’s representative, on 02/15/2022.
The application has been amended as follows: 

Regarding claim 10:
Claim language “wherein the magnetic map includes reliability information and/or spatial variation information indicating reliability and/or local spatial variations of magnetic fingerprints of the magnetic map” is replaced by “wherein the magnetic map includes reliability information and/or spatial variation information indicating reliability and/or local spatial variations of the magnetic fingerprints of the magnetic map”.

Regarding claim 12:
Claim language “wherein said data input circuitry is configured to obtain motion data indicating motion of the magnetic field sensor as the measurement data and/or electromagnetic field data indicating an electromagnetic field as the measurement data” is replaced by “wherein said data input circuitry is configured to obtain the motion data indicating the motion of the magnetic field sensor as the measurement data and/or electromagnetic field data indicating an electromagnetic field as the measurement data”.

Regarding claim 16:
the weight information includes …”

Regarding claim 17:
Claim language “measurement circuitry for acquiring measurement data allowing estimation of a position of the magnetic field sensor and includes a motion detector …” is replaced by “measurement circuitry for acquiring measurement data allowing estimation of a position of the magnetic field sensor, and including a motion detector …”
Claim language “data input circuitry configured to obtain magnetic field sensor data sensed by the magnetic field sensor” is replaced by “data input circuitry configured to obtain the magnetic field sensor data sensed by the magnetic field sensor”.
Claim language “magnetic fingerprinting circuitry configured to … using the generated temporal variation information” is replaced by “magnetic fingerprinting circuitry configured to … using 
Claim language “weight determination circuitry configured to … when the temporal variation information indicates temporal variations of the magnetic field are above a a magnetic field are above a threshold”.

Regarding claim 20:
Claim language is replaced by “A non-transitory computer-readable recording medium that stores therein a computer program product, which, when executed by a processor, causes the position determination method according to claim 16 to be performed”.

Examiner’s Note
Claims 1-2, 5-14, 16-17 and 19-20 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., position determination using magnetic field measurements), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, claim 16 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Likewise, claim 17 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., position determination using magnetic field measurements), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2, 5-14 and 19-20, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Allowable Subject Matter
Claims 1-2, 5-14, 16-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1. (Currently Amended)
Ribeiro (US 20170089706 A1) discloses:
A position determination device (Fig. 3, [0024], [0052]: an apparatus is used for determining position of a device using magnetic field measurements obtained from an array of magnetometers, the apparatus being incorporated into the device and including the magnetometers) comprising:
- data input circuitry (Fig. 3, item 310 – “processing unit”) configured to obtain magnetic field sensor data sensed by a magnetic field sensor (Fig. 3, item 340 – “magnetometer array”, [0053], [0055]: processing device obtains magnetic field values from the magnetometer array (see also [0062] and [0109])),
- detection circuitry (Fig. 3, item 310 – “processing unit”) configured to detect temporal variations of a magnetic field from the obtained magnetic field sensor data (Figs. 7-9, [0067]: measurements from the magnetometers indicate the temporal variation of the measured magnetic field), and to generate temporal variation information indicating the detected temporal variation of the magnetic field (Figs. 6A and 6B; [0040]-[0041], [0043], [0062]-[0063]: magnetic field Jacobian is determined from magnetic field data and used to estimate position of the device (see also [0066]-[0067])), and 
- magnetic fingerprinting circuitry (Fig. 3, item 310 – “processing unit”) configured to determine a first position estimate of a position of the magnetic field sensor by comparing the obtained magnetic field sensor data with a magnetic map comprising magnetic fingerprints of a region around the magnetic field sensor and using the generated temporal variation information ([0070]-[0071]: the magnetic field and the Jacobian are used to construct a map of the magnetic field vectors and their Jacobian over a prescribed region, with the magnetic map being used to identify the position of the magnetometer, and thus of the device to with the magnetometer is attached, based on finding the highest correlation between a path in the map and observed magnetic measurements (see also [0109]-[0115] and [0123]-[0128])),

- position estimation circuitry (Fig. 3, item 310 – “processing unit”) configured to determine a second position estimate of the position of the magnetic field sensor from obtained measurement data ([0072]: position of the device is estimated from the accelerometer/gyroscope data), 
wherein said data input circuitry is configured to obtain motion data indicating motion of the magnetic field sensor ([0053], [0055]: processing device obtains magnetic field values from the magnetometer array, as well as velocity, acceleration and/or orientation of the device to which the magnetometer array is attached), and 
wherein said detection circuitry is configured to determine the temporal variation information from the obtained magnetic field sensor data ([0040], [0062]-[0064]: magnetic field Jacobian is determined from magnetic field data and used to estimate position of the device (see also [0066]-[0067])).  

Regarding - weight determination circuitry configured to determine weight information based on said generated temporal variation information, the determined weight information indicating a relative or absolute weight of the first position estimate and a relative or absolute weight of the second position estimate for determination of the position of the magnetic field sensor, wherein said weight determination circuitry is configured to decrease the relative or absolute weight of the first position estimate when the temporal variation information indicates temporal variations of the magnetic field are above a threshold, and - position determination circuitry configured to weight the first position estimate and the second position estimate of the position of the magnetic field 
“In particular embodiments, a metric for measuring the variability of the Jacobian matrix (and thus its quality of positional discrimination) is used as a threshold (or condition) for determining when the gyroscope of the IMU can be deactivated. In certain embodiments, for instance, the condition number of a computed Jacobian matrix is used as the relevant metric. In particular example implementations, the condition number of a matrix is the ratio of its maximal and minimal singular values. As discussed below with respect to FIG. 12, when the condition number for a computed Jacobian matrix (or a plurality (n) of computed Jacobian matrices) is below a certain threshold number (e.g., 10), then the magnetic field can be determined to be sufficiently variable such that the gyroscope of the IMU can be deactivated and powered down (and thus its measurement no longer used for motion or positional estimation)” ([0138]: Jacobian variability (temporal variation information indicating temporal variations of the magnetic field) is measured in order to deactivate gyroscope, consequently gyroscope cannot be used for positional estimation; when the Jacobian variability is below a certain threshold (e.g., there is sufficient variability to perform positional estimation, but not too much variability), the gyroscope is deactivated; when the gyroscope is deactivated, the position estimation from the magnetometer array is considered to have a higher weight than the position estimation from the gyroscope (e.g., zero weight); on the other hand, when the gyroscope is activated, the position estimation from the magnetometer array is considered to decrease (e.g., Jacobian variability is above the threshold), with both position information sources being used for determination of position (see also [0119])).

	Ribeiro (US 20170089706 A1) further teaches:
 “At 1222, a map of the magnetic field vectors and associated Jacobian values is constructed based at least in part on the received data. For instance, any of the map construction techniques disclosed herein can be used to generate the map (e.g., the map construction technique of FIG. 16 discussed above). In particular embodiments, the received data is added to a sequential series of magnetic field-and-Jacobian data that describes a path segment traversed by the IMU. For example, the motion data can be used to determine the positional changes experienced by the IMU, and thus the new direction of the path defined by the sequential series of data” ([0104]: motion data obtained from accelerometer and gyroscope (see [0099] and [0102]) is used to estimate positional changes relative to previous measurements, with this information being applied for estimation of IMU position (see [0107])).
“Once a three-dimensional map of the magnetic field vectors and their Jacobian values is constructed, it can be used to estimate position of the magnetometer-array equipped IMU in the space (e.g., indoor space) described by the map. One desirable application of the map is to compensate drift and solve the loop closure problem illustrated by FIG. 1. For example, at every position, the IMU can compare the measured magnetic field and the map’s magnetic field. If the map has relatively lower noise (and therefore is relatively more trustworthy), the IMU’s estimate for position (e.g., based on the IMU’s accelerometer and/or gyroscope measurements and/or magnetometer IMU compares measured magnetic field and the map’s magnetic field in order to determine the IMU’s position; if the map has lower noise, the IMU’s position estimation can be corrected to better fit the map values (see also [0109])).

Kim (US 9167440 B2) teaches:
“In more detail, the processor 240 includes a magnetic field value corrector 241 and a first position estimator 242. The magnetic field value corrector 241 corrects a magnetic field value 221 measured by the magnetic field sensor 220 based on an acceleration value 231 and a gyro value 232 measured by the IMU sensor 230. The magnetic field value corrector 241 includes a tilt error calculator 243 calculating a tilt error of the mobile terminal (e.g., of the magnetic field sensor 220) based on the acceleration value 231 and the gyro value 232. The magnetic field value corrector 241 further includes a magnetic field value correction implementer 244 implementing a correction of the measured magnetic field value 221 based on the calculated tilt error” (col. 6, lines 34-46: a magnetic field value measured by a magnetic field sensor is corrected based on a tilt error computed from an acceleration value and a gyro value).
“The magnetic field value correction implementer 244 calibrates the measured magnetic field value 221 based on the calculated tilt error, to correct the measured magnetic field value 221. The first position estimator 242 estimates the position of the mobile terminal based on the corrected magnetic field value and a magnetic field map the corrected magnetic field value is compared with magnetic field values in a magnetic field map in order to determine the position of the mobile terminal including the sensors (see col. 6, lines 24-33)).

Domeier (US 20070210927 A1) teaches:
“In other implementations, matching magnetic field magnitude and direction information to longitude information can include determining additional magnetic field parameters such as the magnitude in spatial and/or temporal variations in magnetic field intensity and direction or the time or spatial rate of change in magnetic field intensity and direction. The determination such parameters can be based on known characteristics of the tracked animal. For example, if an animal is known to be inactive or dormant (and hence relatively immobile) at night, any changes in the magnetic field measurements during such periods can be compared to temporal variations in magnetic field due to, e.g., solar activity to increase the measurement accuracy and/or precision. As another example, if an animal is known to move at a relatively constant velocity, or if the animal’s velocity can be determined from measurements (such as alignment information provided by an alignment sensor), rates of change in magnetic field intensity and direction can be used can be compared with maps, databases, or other information changes in the magnetic field, measured by a sensor (see Abstract) and used to track an animal (analogous to device, see also [0003]), can be evaluated based on spatial and temporal variations in the magnetic field as well as velocity of the tracked animal, in comparison to maps or other information describing magnetic field changes (see also [0058])).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“wherein said detection circuitry is configured to determine the temporal variation information from the obtained magnetic field sensor data and the obtained motion data by comparing the obtained magnetic field sensor data with expected magnetic field data determined from the obtained motion data and the magnetic map,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 16. (Currently Amended)
Ribeiro (US 20170089706 A1) discloses:
A position determination method ([0024]: a method is used for determining position of a device using magnetic field measurements obtained from an array of magnetometers, the device including the magnetometers (see [0052])) comprising:
- obtaining magnetic field sensor data sensed by a magnetic field sensor (Fig. 3, item 340 – “magnetometer array”, [0053], [0055]: processing device obtains magnetic field values from the magnetometer array (see also [0062] and [0109])),
measurements from the magnetometers indicate the temporal variation of the measured magnetic field), 
- generating temporal variation information indicating the detected temporal variations of the magnetic field (Figs. 6A and 6B; [0040]-[0041], [0043], [0062]-[0063]: magnetic field Jacobian is determined from magnetic field data and used to estimate position of the device (see also [0066]-[0067])), 
- determining a first position estimate of a position of the magnetic field sensor by comparing the obtained magnetic field sensor data with a magnetic map comprising magnetic fingerprints of a region around the magnetic field sensor and using the generated temporal variation information ([0070]-[0071]: the magnetic field and the Jacobian are used to construct a map of the magnetic field vectors and their Jacobian over a prescribed region, with the magnetic map being used to identify the position of the magnetometer, and thus of the device to with the magnetometer is attached, based on finding the highest correlation between a path in the map and observed magnetic measurements (see also [0109]-[0115] and [0123]-[0128])), 
- determining a second position estimate of the position of the magnetic field sensor from obtained measurement data ([0072]: position of the device is estimated from the accelerometer/gyroscope data),
- obtaining motion data indicating motion of the magnetic field sensor ([0053], [0055]: processing device obtains magnetic field values from the magnetometer array, as well as velocity, acceleration and/or orientation of the device to which the magnetometer array is attached), and 
magnetic field Jacobian is determined from magnetic field data and used to estimate position of the device (see also [0066]-[0067])).  

Regarding - determining weight information based on said temporal variation information, the determined weight information indicating a relative or absolute weight of the first position estimate and a relative or absolute weight of the second position estimate for determination of the position of the magnetic field sensor, wherein determining includes decreasing the relative or absolute weight of the first position estimate when the temporal variation information indicates temporal variations of the magnetic field are above a threshold, - weighing the first position estimate and the second position estimate of the position of the magnetic field sensor according to the determined weight information, and - determining the position of the magnetic field sensor from the weighted first position estimate and the weighted second position estimate, Ribeiro (US 20170089706 A1) also teaches:
“In particular embodiments, a metric for measuring the variability of the Jacobian matrix (and thus its quality of positional discrimination) is used as a threshold (or condition) for determining when the gyroscope of the IMU can be deactivated. In certain embodiments, for instance, the condition number of a computed Jacobian matrix is used as the relevant metric. In particular example implementations, the condition number of a matrix is the ratio of its maximal and minimal singular values. As discussed below with respect to FIG. 12, when the condition number for a computed Jacobian matrix (or a plurality (n) of computed Jacobian matrices) is below a certain threshold number (e.g., Jacobian variability (temporal variation information indicating temporal variations of the magnetic field) is measured in order to deactivate gyroscope, consequently gyroscope cannot be used for positional estimation; when the Jacobian variability is below a certain threshold (e.g., there is sufficient variability to perform positional estimation, but not too much variability), the gyroscope is deactivated; when the gyroscope is deactivated, the position estimation from the magnetometer array is considered to have a higher weight than the position estimation from the gyroscope (e.g., zero weight); on the other hand, when the gyroscope is activated, the position estimation from the magnetometer array is considered to decrease (e.g., Jacobian variability is above the threshold), with both position information sources being used for determination of position (see also [0119])).

Ribeiro (US 20170089706 A1) further teaches:
 “At 1222, a map of the magnetic field vectors and associated Jacobian values is constructed based at least in part on the received data. For instance, any of the map construction techniques disclosed herein can be used to generate the map (e.g., the map construction technique of FIG. 16 discussed above). In particular embodiments, the received data is added to a sequential series of magnetic field-and-Jacobian data that describes a path segment traversed by the IMU. For example, the motion data can be used to determine the positional changes experienced by the IMU, and thus the new direction of the path defined by the sequential series of data” ([0104]: motion data obtained from accelerometer and gyroscope (see [0099] and [0102]) is used to estimate positional changes relative to previous measurements, with this information being applied for estimation of IMU position (see [0107])).
“Once a three-dimensional map of the magnetic field vectors and their Jacobian values is constructed, it can be used to estimate position of the magnetometer-array equipped IMU in the space (e.g., indoor space) described by the map. One desirable application of the map is to compensate drift and solve the loop closure problem illustrated by FIG. 1. For example, at every position, the IMU can compare the measured magnetic field and the map’s magnetic field. If the map has relatively lower noise (and therefore is relatively more trustworthy), the IMU’s estimate for position (e.g., based on the IMU’s accelerometer and/or gyroscope measurements and/or magnetometer measurements) can be corrected to better fit the field described in the map, before the error accumulates. Thus, the map acts as a reference that allows the IMU to refine or correct its estimated position” ([0107]: IMU compares measured magnetic field and the map’s magnetic field in order to determine the IMU’s position; if the map has lower noise, the IMU’s position estimation can be corrected to better fit the map values (see also [0109])).

Kim (US 9167440 B2) teaches:
“In more detail, the processor 240 includes a magnetic field value corrector 241 and a first position estimator 242. The magnetic field value corrector 241 corrects a magnetic field value 221 measured by the magnetic field sensor 220 based on an acceleration value 231 and a gyro value 232 measured by the IMU sensor 230. The a magnetic field value measured by a magnetic field sensor is corrected based on a tilt error computed from an acceleration value and a gyro value).
“The magnetic field value correction implementer 244 calibrates the measured magnetic field value 221 based on the calculated tilt error, to correct the measured magnetic field value 221. The first position estimator 242 estimates the position of the mobile terminal based on the corrected magnetic field value and a magnetic field map 211 stored in the memory 210. In more detail, the first position estimator 242 compares the corrected magnetic field value with magnetic field values included in the magnetic field map 211. Based on this comparison, the first position estimator 242 estimates, as the position of the mobile terminal, a point including a magnetic field value similar to or the same as the corrected magnetic field value, from among points included in the magnetic field map” (col. 7, lines 21-35: the corrected magnetic field value is compared with magnetic field values in a magnetic field map in order to determine the position of the mobile terminal including the sensors (see col. 6, lines 24-33)).

Domeier (US 20070210927 A1) teaches:
“In other implementations, matching magnetic field magnitude and direction information to longitude information can include determining additional magnetic field changes in the magnetic field, measured by a sensor (see Abstract) and used to track an animal (analogous to device, see also [0003]), can be evaluated based on spatial and temporal variations in the magnetic field as well as velocity of the tracked animal, in comparison to maps or other information describing magnetic field changes (see also [0058])).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“determining the temporal variation information from the obtained magnetic field sensor data and the obtained motion data by comparing the obtained magnetic field sensor data with expected magnetic field data determined from the obtained motion data and the magnetic map,”


Regarding claim 17. (Currently Amended)
Ribeiro (US 20170089706 A1) discloses:
A mobile device (Fig. 3, [0024], [0052]: an apparatus is used for determining position of a mobile device using magnetic field measurements obtained from an array of magnetometers, the apparatus being incorporated into the mobile device and including the magnetometers) comprising:
- a magnetic field sensor (Fig. 3, item 340 – “magnetometer array”) for sensing magnetic field sensor data at a position of the mobile device ([0053], [0055]: processing device obtains magnetic field values from the magnetometer array (see also [0062] and [0109]), which implies obtaining the values at a position of the mobile device including the magnetometer array), 
- measurement circuitry (Fig. 3, item 330 – “input devices”) for acquiring measurement data allowing estimation of a position the magnetic field sensor ([0055], [0062]-[0063]: measurements from different input devices are used to estimate position of the device, which implies position of the magnetic field sensor) and includes a motion detector (Fig. 3, item 330 – “input devices”) for acquiring motion information indicating motion of the mobile device ([0055], [0072]: motion data is detected by accelerometer/gyroscope input devices) and/or an electromagnetic field detector for acquiring electromagnetic field data indicating an electromagnetic field.  
the magnetic field values are used to construct a map of the magnetic field vectors over a region, with the magnetic map and the measurement data being used to identify the position of the magnetometer, and thus of the device to with the magnetometer is attached (see also [0107])), 
wherein said position determination device further comprises
- data input circuitry configured to obtain magnetic field sensor data sensed by the magnetic field sensor ([0053], [0055]: processing device obtains magnetic field values from the magnetometer array), 
- magnetic fingerprinting circuitry (Fig. 3, item 310 – “processing unit”) configured to determine a first position estimate of a position of the magnetic field sensor by comparing the obtained magnetic field sensor data with a magnetic map comprising magnetic fingerprints of a region around the magnetic field sensor and using the generated temporal variation information ([0070]-[0071]: the magnetic field and the Jacobian are used to construct a map of the magnetic field vectors and their Jacobian over a prescribed region, with the magnetic map being used to identify the position of the magnetometer, and thus of the device to with the magnetometer is attached, based on finding the highest correlation between a path in the map and observed magnetic measurements (see also [0109]-[0115] and [0123]-[0128])),
- position estimation circuitry (Fig. 3, item 310 – “processing unit”) configured to determine a second position estimate of the position of the magnetic field sensor from the position of the device is estimated from the accelerometer/gyroscope data),
wherein said weight determination circuitry is configured to determine the temporal variation information from the obtained magnetic field sensor data ([0040], [0062]-[0064]: magnetic field Jacobian is determined from magnetic field data and used to estimate position of the device (see also [0066]-[0067])).  

Regarding - weight determination circuitry configured to determine weight information based on said temporal variation information, the determined weight information indicating a relative or absolute weight of the first position estimate and a relative or absolute weight of the second position estimate for determination of the position of the magnetic field sensor, wherein said weight determination circuitry is configured to decrease the relative or absolute weight of the first position estimate when the temporal variation information indicates temporal variations of the magnetic field are above a threshold, and - position determination circuitry configured to weight the first position estimate and the second position estimate of the position of the magnetic field sensor according to the determined weight information, and to determine the position of the magnetic field sensor from the weighted first position estimate and the weighted second position estimate, Ribeiro (US 20170089706 A1) also teaches:
“In particular embodiments, a metric for measuring the variability of the Jacobian matrix (and thus its quality of positional discrimination) is used as a threshold (or condition) for determining when the gyroscope of the IMU can be deactivated. In certain embodiments, for instance, the condition number of a computed Jacobian matrix is used Jacobian variability (temporal variation information indicating temporal variations of the magnetic field) is measured in order to deactivate gyroscope, consequently gyroscope cannot be used for positional estimation; when the Jacobian variability is below a certain threshold (e.g., there is sufficient variability to perform positional estimation, but not too much variability), the gyroscope is deactivated; when the gyroscope is deactivated, the position estimation from the magnetometer array is considered to have a higher weight than the position estimation from the gyroscope (e.g., zero weight); on the other hand, when the gyroscope is activated, the position estimation from the magnetometer array is considered to decrease (e.g., Jacobian variability is above the threshold), with both position information sources being used for determination of position (see also [0119])).

Ribeiro (US 20170089706 A1) further teaches:
 “At 1222, a map of the magnetic field vectors and associated Jacobian values is constructed based at least in part on the received data. For instance, any of the map construction techniques disclosed herein can be used to generate the map (e.g., the map construction technique of FIG. 16 discussed above). In particular embodiments, the motion data obtained from accelerometer and gyroscope (see [0099] and [0102]) is used to estimate positional changes relative to previous measurements, with this information being applied for estimation of IMU position (see [0107])).
“Once a three-dimensional map of the magnetic field vectors and their Jacobian values is constructed, it can be used to estimate position of the magnetometer-array equipped IMU in the space (e.g., indoor space) described by the map. One desirable application of the map is to compensate drift and solve the loop closure problem illustrated by FIG. 1. For example, at every position, the IMU can compare the measured magnetic field and the map’s magnetic field. If the map has relatively lower noise (and therefore is relatively more trustworthy), the IMU’s estimate for position (e.g., based on the IMU’s accelerometer and/or gyroscope measurements and/or magnetometer measurements) can be corrected to better fit the field described in the map, before the error accumulates. Thus, the map acts as a reference that allows the IMU to refine or correct its estimated position” ([0107]: IMU compares measured magnetic field and the map’s magnetic field in order to determine the IMU’s position; if the map has lower noise, the IMU’s position estimation can be corrected to better fit the map values (see also [0109])).

Kim (US 9167440 B2) teaches:
a magnetic field value measured by a magnetic field sensor is corrected based on a tilt error computed from an acceleration value and a gyro value).
“The magnetic field value correction implementer 244 calibrates the measured magnetic field value 221 based on the calculated tilt error, to correct the measured magnetic field value 221. The first position estimator 242 estimates the position of the mobile terminal based on the corrected magnetic field value and a magnetic field map 211 stored in the memory 210. In more detail, the first position estimator 242 compares the corrected magnetic field value with magnetic field values included in the magnetic field map 211. Based on this comparison, the first position estimator 242 estimates, as the position of the mobile terminal, a point including a magnetic field value similar to or the same as the corrected magnetic field value, from among points included in the magnetic field map” (col. 7, lines 21-35: the corrected magnetic field value is compared with magnetic field values in a magnetic field map in order to determine the position of the mobile terminal including the sensors (see col. 6, lines 24-33)).

Domeier (US 20070210927 A1) teaches:
“In other implementations, matching magnetic field magnitude and direction information to longitude information can include determining additional magnetic field parameters such as the magnitude in spatial and/or temporal variations in magnetic field intensity and direction or the time or spatial rate of change in magnetic field intensity and direction. The determination such parameters can be based on known characteristics of the tracked animal. For example, if an animal is known to be inactive or dormant (and hence relatively immobile) at night, any changes in the magnetic field measurements during such periods can be compared to temporal variations in magnetic field due to, e.g., solar activity to increase the measurement accuracy and/or precision. As another example, if an animal is known to move at a relatively constant velocity, or if the animal’s velocity can be determined from measurements (such as alignment information provided by an alignment sensor), rates of change in magnetic field intensity and direction can be used can be compared with maps, databases, or other information describing such changes the magnetic field” ([0059]: changes in the magnetic field, measured by a sensor (see Abstract) and used to track an animal (analogous to device, see also [0003]), can be evaluated based on spatial and temporal variations in the magnetic field as well as velocity of the tracked animal, in comparison to maps or other information describing magnetic field changes (see also [0058])).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:

in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 2, 5-14 and 19-20.
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857